Citation Nr: 1613629	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-42 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1990 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Veteran testified at a video conference hearing before the Board in July 2014.  A copy of the transcript has been associated with the claims file.  

An October 2014 Board decision remanded the case for additional development and determined that entitlement to a total disability rating based on individual unemployability (TDIU) was raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 456 (2009).  In March 2015, the Veteran withdraw all issues on appeal except for the TDIU issue. 

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

The Veteran claims that he is unable to work as a result of his service-connected residuals of frost bite.  

Schedular TDIU may be assigned in the first instance by the Board or the RO when the disabled person is determined to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability or disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

In cases where these percentages are not met, but the disabled person is unable to secure and follow a substantially gainful occupation by reason of service-connected disability or disabilities, the case should be submitted to the Director of Compensation Service for consideration of extra-schedular TDIU.  See 38 C.F.R. 
§ 4.16(b).  The rating board will include a full statement as to the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

An October 2014 Board decision remanded the case to allow the Veteran to complete a social and industrial survey and complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Individual Unemployability.  A Social and Industrial Survey was completed during a November 2014 VA examination, and the Veteran submitted a VA Form 21-8940 in April 2015.  However the Form 21-8940 was incomplete insofar as the Veteran failed to complete the section describing his history of employment.  Records received from the Social Security Administration, however, show the Veteran's post-military employment history.  The Veteran reported working as a day laborer for Labor Ready in 1995.  The Veteran worked as a nursing assistant in an unspecified nursing home from October 1995 to January 1996 then again worked as a day laborer from January 1996 to May 1997.  The Veteran resumed work as a nursing assistant in a nursing home from May 1997 to January 1998.  The Veteran also worked in a nursing home doing intensive therapy from January 1998 to May 1998 and as a mental health technician from June 1998 to June 1999.  During the November 2014 VA examination, the Veteran reported that he served as a nursing assistant at Western State Hospital.  At the July 2014 Board hearing, the Veteran testified that he had not been able to work since 1998 on account of his service connected cold injury residuals.

The Veteran is service connected for residuals of frost bite to the left hand, right hand, left foot and toes, right foot and toes, right ear, left ear, and nose.  Prior to November 21, 2014, the Veteran was assigned a 10 percent rating for each affected body part resulting in a combined rating of 50 percent.  A December 2014 rating decision increased the Veteran's ratings for each of his service- connected disabilities to 30 percent resulting in a combined rating of 90 percent.  
Therefore, prior to November 21, 2014, the Veteran did not meet the schedular requirements under 38 C.F.R. § 4.16(a).

The evidence of record suggests that over the course of the appeal period, the Veteran may have been unable to secure or follow a substantially gainful occupation as a result of his service-connected residuals of frost bite.  VA examination reports and lay statements from the Veteran's friends and family each indicate that the Veteran's residuals of frost bite symptoms impact his ability to work.  Additionally, the Veteran and his representative have maintained that the Veteran's service-connected residuals of frost bite preclude him from working.  However, the Board does not have jurisdiction to authorize an extra-schedular rating for the period prior to November 21, 2014 in the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  Thus, the Agency of Original Jurisdiction should refer the matter to the Director of Compensation Service for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b).

Furthermore, additional development is necessary to assist VA in adjudication of the Veteran's claim.  

The record also shows that the Veteran sought medical treatment frequently from the VA Medical Center in Salt Lake City.  The most recent medical records are from December 2014.  Because such records, if obtained, might contain information bearing on the Veteran's appeal, efforts should be made to procure them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain from the Salt Lake City, Utah VA Medical Center all outstanding, pertinent records of evaluations and/or treatment of the Veteran since December 2014. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

2. After completing the above development, refer the claim for TDIU due to service-connected residuals of frostbite on an extraschedular basis to the Director of Compensation Service for consideration of entitlement to a total rating based on unemployability on an extra-schedular basis in accordance with 38 C.F.R. § 4.16(b).
The rating board should include a full statement of all factors having a bearing on the issue.

3. After completing the above development, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


